18-13374-mew           Doc 39       Filed 11/07/18        Entered 11/07/18 19:42:05                 Main Document
                                                         Pg 1 of 3


 CHALOS & CO, P.C.
 55 Hamilton Avenue
 Oyster Bay, NY 11771
 Tel: 516-714-4300
 Fax: 516-750-9051
 George M. Chalos, Esq.
 Briton P. Sparkman, Esq.
 Melissa D. Patzelt-Russo, Esq.


 Counsel for Piraeus Bank S.A.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ______________________________________________
                                                )
 In re                                          )                                Chapter 11
                                                )
                                                )                                Case No. 18-13374(MEW)
 AEGEAN MARINE PETROLEUM NETWORK INC., )
 ET AL.,1                                       )                                (Joint Administration Requested)
                                                )
                               Debtors.         )
                                                )
 ______________________________________________

                                    NOTICE OF APPEARANCE AND
                                  REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that Piraeus Bank S.A., hereby appears by and through its

 counsel, CHALOS & CO, P.C., in the above captioned jointly administered chapter 11 cases and

 requests pursuant to Rules 2002, 9007, and 9010(b) of the Federal Rules of Bankruptcy Procedure

 (the “Bankruptcy Rules”) and 11 U.S.C. §§ 102(1), 342, and 1109(b) (the “Bankruptcy Code”),




 1
   Due to the large number of Debtors in these chapter 11 cases, for which the Debtors have requested joint
 administration, a complete list of the Debtors and the last four digits of their tax identification, registration, or like
 numbers is not provided herein. A complete list of such information may be obtained on the website of the Debtors’
 proposed claims and noticing agent at http://dm.epiq11.com/aegean. The location of Debtor Aegean Bunkering (USA)
 LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is 52 Vanderbilt Avenue,
 Suite 1405, New York, New York 10017.

                                                             1
18-13374-mew        Doc 39     Filed 11/07/18     Entered 11/07/18 19:42:05           Main Document
                                                 Pg 2 of 3


 that copies of all notices and/or pleadings, given or required to be given in the above-captioned

 action, be given and served upon the following:

                                       George M. Chalos, Esq.
                                      Briton P. Sparkman, Esq.
                                    Melissa D. Patzelt-Russo, Esq.
                                         CHALOS & CO, P.C.
                                        55 Hamilton Avenue
                                       Oyster Bay, NY 11771
                                        Tel: 516-714-4300
                                        Fax: 516-750-9051
                                        gmc@chaloslaw.com
                                     bsparkman@chaloslaw.com
                                       mrusso@chaloslaw.com

         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

 notices and papers referred to in the Bankruptcy Code and the Bankruptcy Rules provisions

 specified above, but also includes, without limitation, all orders, notices, hearing dates,

 applications, motions, petitions, pleadings, requests, complaints, demands, replies, answers,

 schedules of assets and liabilities and statements of affairs, operating reports, plan or plans of

 reorganization or liquidation, and disclosure statements, whether formal or informal, and whether

 transmitted or conveyed by mail, courier service, telegraph, telephone, e-mail, facsimile, telex, or

 otherwise, that affect the above-captioned debtors or the debtors’ estates.

         PLEASE TAKE FURTHER NOTICE that demand is also made that the above referenced

 attorneys be added to the Notice List for notice of all contested matters, adversary proceedings,

 and other proceedings in these chapter 11 cases.

         PLEASE TAKE FURTHER NOTICE that neither this notice nor any subsequent

 appearance, pleading, claim or suit is intended to waive and shall not constitute a waiver of (i)

 Piraeus Bank S.A.’s right to have final orders in non-core matters entered only after de novo review

 by a District Court; (ii) Piraeus Bank S.A.’s right to a jury trial in any proceedings so triable herein,



                                                    2
18-13374-mew       Doc 39     Filed 11/07/18    Entered 11/07/18 19:42:05          Main Document
                                               Pg 3 of 3


 or in any case, controversy, or proceeding related hereto; (iii) Piraeus Bank S.A.’s right to request

 to have the reference withdrawn by the District Court in any matter subject to mandatory or

 discretionary withdrawal; or (iv) any other rights, claims, actions, defenses, setoffs, or

 recoupments to which Piraeus Bank S.A. is or may be entitled to under agreements, documents or

 instruments, in law or equity, all of which rights, claims, actions, defenses, setoffs, and

 recoupments are expressly reserved.


 Dated: November 7, 2018                               Respectfully submitted,
        Oyster Bay, New York

                                                       CHALOS & CO, P.C.

                                               By:     ___/s/ George M. Chalos__________
                                                       George M. Chalos, Esq.
                                                       Briton P. Sparkman, Esq.
                                                       Melissa D. Patzelt-Russo, Esq.
                                                       55 Hamilton Ave.
                                                       Oyster Bay, NY 11771
                                                       Tel: (516) 714-4300
                                                       Fax: (866) 702-4577
                                                       Email: gmc@chaloslaw.com
                                                               bsparkman@chaloslaw.com
                                                               mrusso@chaloslaw.com




                                                  3
